DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 28-30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 2003/0014053).
Regarding claims 21-23, 28-30 and 34, Nguyen discloses a forceps with first and second flanges (130 and 140, fig. 2) connected to respective first and second jaws (110, 120). The jaws each have an electrode plate with a tissue-contacting portion (112, 122) and perpendicular proximal extension portion (134, 144) which extends through the flange (figs 4A-B). These conductive portions extend around a pin about which the flanges pivot (150). The flanges are connected to respective shafts (12a, 12b). The forceps further includes an electrosurgical cable (210, fig. 10), where all parts of an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Hafner (US 2008/0215048).
Regarding claims 26 and 35, Nguyen does not disclose that the shaft members are biased open. However, the use of a biasing element is common in the forceps art. Hafner, for instance, discloses a forceps device and teaches that a biasing element is used to bias the shaft members open (paragraph [0015]). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Nguyen to bias the shaft members open as taught by Hafner to increase the speed at which the device may be used.
 Regarding claim 33, Nguyen does not disclose an activation button on the shaft. However, buttons are commonly used mechanisms for the control of power in electrosurgical devices. Hafner disclose an electrosurgical forceps device where a shaft has a button for controlling the energy to the electrode plates (110a, [0067]). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Nguyen to include the button of Hafner so that energy .
  
Claims 27, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Collings (US 2013/0018411).
Regarding claims 27, 36 and 37 Nguyen does not disclose a cutting element. However, cutting elements are very common in the forceps art. Collings discloses an electrosurgical forceps device and teaches that a blade, which extends through knife channels in electrode plates (fig. 14B), is actuated by moving the first and second shaft members from a closed position (fig. 13A) to a cutting position (fig. 14A). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Nguyen to include the cutting elements of Collings so that the device can be used to cut tissue. 

Allowable Subject Matter
Claims 24, 25, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While limitations similar to these were presented in the parent case (claims that ended up canceled) the pending independent claims are different enough to render the interpretation of the prior art in the parent case unreasonable here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the general teaching that an electrode can be integral with an electrical conductor, see col. 6 lines 6-22 of US 5,976,132 to Morris. Regarding the general teaching that a conductive element can be on or within a support element, see col. 4 lines 1-10 of US 4,041,951 to Morrison.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794